Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The specification is objected to because line 3 of [25] refers to "linage" instead of "linkage".

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Clip For Holding Fiber Optic Connectors.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3 and 6-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 2 is indefinite because there is insufficient antecedent basis for "the lateral side".  No lateral side is mentioned earlier in claim 2 or in parent claim 1.
	Claims 3 and 7 are indefinite because there is insufficient antecedent basis for "the length direction".  No length direction is specified earlier in these claims or in parent claim 1.
	Claim 6 is indefinite because it recites "the fiber optic connector" but does not identify which one of the at least two fiber optic connectors is meant.
	For the purpose of comparison with prior art in this action, it will be assumed that these claims include minimal changes to remedy the above antecedent basis issues.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0227718 A1.
Claim 1:  '718 discloses a clip for holding at least two fiber optic connectors, the clip comprising (see mainly figs. 1-3): 
a first engagement member 130 having a top surface and a length; 
a second engagement member 120 spaced apart from the first engagement member; and 
5a linkage member 110 extending between the first and second engagement members and connecting the first engagement member and the second engagement member,
such that a space is defined between the first and second engagement members to house at least part of the connectors, and wherein the linkage member (specifically partition 140 of the linkage member) is configured to separate the connectors when the connectors 20 and 10 are sandwiched between the first and second engagement 10members.  
Claim 5:  The second engagement member 120 includes a holding portion configured to have at least one curve portion (the U shaped part of it). 
Claim 6:  The holding portion is configured to conform 20to the shape of one of said [[the]] fiber optic connectors (particularly the flat portion of 120 matches and contacts a flat portion of connector 10 as shown e.g. in figs. 2A and 3).
Claim 7:  The first engagement member 130 and second engagement member 120 are arranged to offset from each other along a [[the]] length direction (for example the upper left 130 of fig. 1 is offset relative to the lower right 120 of fig. 1).
Claim 8:  The first engagement member 130 includes a substantially flat top surface (see e.g. figs. 1 and 2B). 
Claim 9:  At least one of the first engagement member and second engagement member is removably connected to the linkage member.  In particular, in the fig. 5 variant the first engagement member 260 is removably connected to linkage member 210 by engagement of 261 with 231.

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0047877 A1.
	Claim 1:  '877 discloses a clip for holding at least two fiber optic connectors, the clip comprising (see mainly figs. 3-5): 
a first engagement member 126a having a top surface and a length; 
a second engagement member 126b spaced apart from the first engagement member; and 
5a linkage member (including 124 and 128) extending between the first and second engagement members and connecting the first engagement member and the second engagement member,
such that a space is defined between the first and second engagement members to house at least part of the connectors, and wherein the linkage member (particularly portion 128) is configured to separate the connectors when the connectors are sandwiched between the first and second engagement 10members.
Claim 2:  The first engagement member includes at least one arm 130 on a [[the]] lateral side to clamp to the fiber optic connectors.  
Claim 3:  The first engagement member includes a handle 136 extending upward or in a [[the]] length direction (fig. 4).
	Claim 154:  The first engagement member includes at least one catch 130 to restrict the movement of the connectors.  
	Claim 8:  The first engagement member includes a substantially flat top surface (figs. 3-4).  

Claims 1, 4, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0091295 A1.
Claim 1:  '295 discloses a clip for holding at least two fiber optic connectors, the clip comprising (see mainly figs. 2-3): 
a first engagement member 30 having a top surface and a length; 
a second engagement member 30' spaced apart from the first engagement member; and 
5a linkage member 35 extending between the first and second engagement members and connecting the first engagement member and the second engagement member (by engagement of 35 with a slot in 30'),
such that a space is defined between the first and second engagement members to house at least part of the connectors, and wherein the linkage member is configured to separate the connectors when the connectors are sandwiched between the first and second engagement 10members.
Claim 154:  The first engagement member includes at least one catch 321 to restrict the movement of the connectors.  
Claim 8:  The first engagement member includes a substantially flat top surface.  
Claim 9:  At least one of the first engagement member and second engagement member is removably connected to the linkage member (specifically the second engagement member 30').
Claim 10:  At least one of the first engagement member and second engagement member includes a slot (30' includes a slot corresponding to 34 or 36).
Claim 11:  The linkage member 35 includes at least one 5joint (the part of 35 extending to the right under surface 350 in fig. 3) configured to be received within the slot.
Claim 12:  The at least one joint is configured to move within the slot (it must at least enter the slot).

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.  For the most part they show other examples of clips for holding a pair of fiber connectors.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874